Citation Nr: 0014343	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of left 
hip strain.

3.  Entitlement to service connection for atopic dermatitis, 
claimed as skin rash, on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness.

4.  Entitlement to a compensable disability rating for 
service-connected multiple joint pain, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from November 1990 to August 
1991, with additional unverified periods of active duty for 
training (ACDUTRA) (i.e., from June 26, to October 8, 1987) 
and inactive service.  He served in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January to July 1991. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied service 
connection for hypertension, residuals of left hip strain, 
and skin rashes, including atopic dermatitis.  That decision 
also granted service connection for multiple joint pain, with 
assignment of a noncompensable disability rating.  The 
Montgomery, Alabama, RO currently has jurisdiction over the 
case.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that current hypertension had its 
onset during active duty or was manifest in the one-year 
presumptive period following active duty.

2.  The veteran has presented no competent evidence of a 
current left hip disorder.

3.  A skin condition, diagnosed as atopic dermatitis, had its 
onset during active service.  

4.  The veteran's service-connected multiple joint condition 
is manifested by complaints of joint pain and stiffness, and 
essentially normal objective findings.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for hypertension and residuals of left hip 
strain, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  Atopic dermatitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The criteria for a compensable disability rating for 
service-connected multiple joint pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5002 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Associated with the veteran's claims file are his service 
medical records dated from 1987 to 1991.  In July 1987, he 
was treated for dermatitis.  There was a blood pressure 
reading of 144/102 after twisting his ankle in September 
1988, but no diagnosis of hypertension.  The veteran 
indicated taking no medications.  On follow-up examination 
three days later, his blood pressure reading was 132/70.  

In December 1990, the veteran complained of left hip pain for 
one week, possibly from overuse.  He denied any trauma.  Upon 
examination, he had tenderness to palpation of the mid 
buttocks area.  Diagnoses included left hip strain. 

On separation/redeployment examination in July 1991, the 
veteran stated that he had had no diseases while serving in 
Southwest Asia.  He specifically denied having or ever having 
skin diseases; swollen or painful joints; bone, joint, or 
other deformity; or arthritis, rheumatism or bursitis.  He 
gave a history of high or low blood pressure.  It was noted 
that he had taken medication for elevated blood pressure, but 
he had been off the medications for three months.  His blood 
pressure readings were 144/76 and 139/78.  Clinical 
evaluation of the veteran's skin and musculoskeletal system 
was normal.

Also associated with the claims file are the veteran's post-
service treatment records, including VA outpatient treatment 
records covering the period January to April 1992.  Blood 
pressure readings during this time period were 145/72, 
148/86, and 136/88.  No diagnosis of hypertension was 
rendered.  In January 1992, it was noted that the veteran had 
a rash on his trunk and upper and lower extremities.  A 
dermatology consultation report dated in April 1992 indicated 
that he reported having a rash on his arms and legs since 
August 1991 after he returned from the Persian Gulf.  The 
rash was intermittent and sometimes itched.  It began as a 
raised area that became pigmented.  Examination showed 
hyperpigmented rash on the veteran's arms and trunk.  The 
examiner's assessment was new onset infiltrative rash, rule-
out sarcoidosis.  A skin biopsy was planned.

On examination for retention in the National Guard in 
September 1992, the veteran denied having hypertension, or 
high or low blood pressure, or any joint problems.  He stated 
that he had been treated for a rash since 1991, which was 
still a problem.  Examination of the skin and musculoskeletal 
system was normal.  Blood pressure was 134/88.

In October 1992, the veteran had a personal hearing at the RO 
in connection with another claim.  However, he indicated that 
he had a rash on his legs and arms ever since he came back 
from the Persian Gulf.

In March 1993, the veteran provided an article indicating 
that joint pain and generalized muscle soreness could be 
associated with service in the Persian Gulf.

Additional VA outpatient treatment records covering the 
period 1992 to 1995 were obtained.  Blood pressure readings 
during this time period were 112/78, 134/78, 142/74, 122/62, 
169/79, 133/72, 126/78, 130/82, 139/92, 128/80, 136/68, 
154/78, 142/78, 136/86, 124/72, 122/76, 132/86, 144/88, and 
142/80.  Again, no diagnosis of hypertension was shown based 
upon these readings.  The skin biopsy conducted in April 1992 
to rule-out sarcoidosis, as discussed above, showed 
superficial and deep inflammatory infiltrates with no 
evidence of sarcoidosis.  The pathologist's diagnosis was 
nonspecific inflammatory infiltrate.  

In May 1993, the veteran underwent a Persian Gulf Registry 
examination.  He reported having a pruritic rash on his 
forearms since his return from the Persian Gulf, as well as 
multiple joint pain and myalgia.  Examination showed an 
irregular rash on both forearms.  There was no joint edema.  
Diagnoses included a recurrent skin rash.  A dermatology 
consultation report dated in June 1993 indicated that the 
veteran had atopic dermatitis on both forearms.  He was 
provided a skin ointment.  In August 1994, the veteran was 
referred for further evaluation for a history of 
hypertension.  It was noted that the veteran had taken blood 
pressure medication in Saudi Arabia, and he now 
intermittently had elevated blood pressure.  Upon 
examination, his blood pressure was 169/79.  The veteran also 
complained of chronic joint pain.  He reported being told 
years earlier that he had increased blood pressure.   The 
examiner diagnosed normotension. 

In April 1995, the veteran filed a claim for service 
connection for "Desert Storm Syndrome."  In August and 
September 1995 statements, he indicated, in pertinent part, 
that he had recurrent joint pain for which he took Motrin.  
He stated that he also had high blood pressure and skin 
rashes.

In August 1995, the veteran underwent a VA physical pulmonary 
examination.  He stated that he was taking Motrin for joint 
pain.  His blood pressure was 136/68. 

A VA treatment record dated in September 1995 revealed a 
blood pressure reading of 154/93.  The veteran was diagnosed 
as having hypertension.  In October 1995, his blood pressure 
was 154/80.  He was again diagnosed as having hypertension.  
There was good range of motion and strength of his 
extremities with no edema.  Blood pressure was 144/86 in 
November 1995.

In December 1995, the veteran underwent a VA general medical 
and mental disorders examinations.  He stated that he had 
been very sick since returning from the Persian Gulf.  He 
developed a skin rash in Saudi Arabia, which was treated with 
cream but still persisted.  He also stated he had mild 
hypertension during service requiring that he take 
medication.  He had multiple joint pain and took medication 
for control of the pain.  The joint pain was mostly in his 
knees and ankles, especially after prolonged sitting.  When 
getting out of a car, he was unsteady and it took him a while 
to move around and feel comfortable walking.  He also had 
joint stiffness in the knees and ankles, and he experienced 
hand and arm cramps when using a screwdriver.  He indicated 
that he was not missing any time at his job and had been 
working fairly well.  

Upon examination, the veteran had multiple areas of darkly 
pigmented macular lesions over both arms and legs, which were 
not itching.  There was no other rash.  His blood pressure 
was 152/78 sitting, 132/44 recumbent, and 126/74 standing.  
After exercising, his blood pressure was 133/86 when sitting 
and 142/86 two minutes after exercising.  He had normal range 
of motion of all joints, and his gait was normal.  He could 
walk on his toes and heels, and tandem gait was normal.  X-
rays of the knee, ankles and hands were normal.  Diagnoses 
included atopic dermatitis, and joint pain, arthralgia, no 
cause found.

In May 1997, the veteran underwent a VA systemic conditions 
examination.  He stated that he had chronic dermatitis on the 
arms and legs.  He also had pain in the knees, ankles, and 
hands.  He was taking Motrin.  His skin showed chronic 
inflammation on both arms around the elbows and on both 
calves.  His low back hurt at times.  His blood pressure, 
measured three times, varied between 140/90 and 120/80.  The 
extremities were normal.  The examiner indicated that the 
veteran's musculoskeletal system was excellent.  

In his October 1997 substantive appeal, the veteran stated 
that he began suffering from multiple joint pain, hip strain, 
dermatitis, and hypertension after returning from the Persian 
Gulf, and that these problems had progressively worsened.

Additional VA treatment records of the veteran were 
thereafter received, including those dated from 1995 to 1999.  
Multiple blood pressure readings were recorded.  The veteran 
complained of left fourth finger soreness for one week in 
January 1997.  He also complained of left wrist pain in April 
1998.  He heard it pop while pushing a cart.  There was 
localized swelling and limited and painful range of motion of 
the wrist.  On follow-up examination, the veteran reported 
that the wrist felt "pretty good" and no discomfort was 
noted.  An x-ray of the left wrist was normal.  Range of 
motion was also normal.  The impression was contusion of the 
left wrist, resolved.  The veteran was employed in the 
laundry room, but had to stop because he was allergic to 
substances in the laundry room.  In January 1999, an examiner 
noted that he could work in other fields.

A written statement from the veteran's wife was received in 
July 1999.  She stated that she was a licensed nurse.  She 
also stated that the veteran believed that his joint pain, 
borderline blood pressure, etc. would one day be gone.  She 
stated that sometimes he could barely get out of bed and that 
he had the body of a 70 year old man.  Additionally, she 
stated that he did not have any of these problems until he 
returned from Saudi Arabia.  His problems kept him out of 
work.

In a July 1999 written statement, the veteran reported that 
he had joint pain in his knees and ankles which prevented him 
from working around his home.  He took medication for pain.  



II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  



B.  Hypertension

There is medical evidence in the claims file showing that the 
veteran currently has hypertension, first diagnosed in 1995.  

However, no medical evidence has been presented or secured in 
this case to render plausible a claim that the current 
hypertension had its onset during the veteran's active 
service.  The service medical records do not show a diagnosis 
of hypertension, despite the veteran's in-service statement 
that he was taking medication for elevated blood pressure.  
There is no medical evidence showing chronic hypertension 
during active duty and/or ACDUTRA. 

Further, no medical evidence has been presented or secured to 
render plausible a claim that hypertension manifested itself 
in the one-year presumptive period following the veteran's 
active duty.  Rather, the earliest evidence of a diagnosis of 
hypertension is in VA treatment records dated in 1995, nearly 
four years following the veteran's separation from service.  

There is also nothing in the evidence of record which 
connects the veteran's hypertension to his active duty or 
ACDUTRA.  There are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current hypertension to his military service and/or any post-
service symptomatology.  

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service hypertension 
diagnosed several years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


C.  Residuals of left hip strain

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has any 
left hip disorder.  The veteran was treated for left hip 
strain during service in December 1990; however, this 
condition was apparently acute and transitory.  Although 
acceptable lay evidence may constitute competent evidence 
when it comes to describing symptoms or manifestations of a 
disease, a veteran's statements as to symptomatology, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Compare Espiritu v. 
Derwinski, 1 Vet. App. 492, 494 (1992), and Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  Unsupported by 
medical evidence, the veteran's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded claim. 

There is no post-service objective evidence in the present 
case of a current left hip disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of a present disability there can be no valid claim."  Thus, 
the veteran's claim is not well grounded in the absence of 
medical evidence showing a current left hip disorder.
 
There is no duty to assist further in the development of this 
claim, including affording the veteran a VA examination, 
because such additional development would be futile.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claim for service connection for 
residuals of left hip strain.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


D.  Skin rashes, including atopic dermatitis

The veteran's service medical records dated from 1990 to 1991 
are negative for any evidence of a skin disorder.  On 
examination on July 31, 1991, the day after his return from 
the Persian Gulf, he stated that he had had no diseases while 
serving in Southwest Asia and specifically denied having or 
ever having skin diseases.  Clinical evaluation of his skin 
was normal.

However, the veteran has reported having a rash on his arms 
and legs since August 1991 after he returned from the Persian 
Gulf.  He was on active duty until August 31, 1991.  A lay 
person can provide probative eye-witness evidence of visible 
symptoms.  The first medical evidence of the presence of this 
condition was shown in January 1992, later diagnosed as 
nonspecific inflammatory infiltrate.  A more recent diagnosis 
in December 1995 was atopic dermatitis.  The evidence 
pertaining to the time between discharge from service in 
August 1991 and the January 1992 diagnosis consists only of 
the veteran's statements to the effect that he had 
continually suffered from this condition.  The veteran has 
submitted lay evidence of continuity of symptomatology which 
is presumed credible for the purposes of establishing a well-
grounded claim.  Concerning this, the Board concludes, based 
on the limited evidence in this case, that the veteran's skin 
condition is a condition that lends itself to lay 
observation.  See Savage, 10 Vet. App. at 495; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) for the proposition 
that medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).

Because there is evidence in this case of a skin condition in 
service in August 1991, a skin condition currently, and a 
skin condition in the years between service and now, the 
Board concludes that the claim for service connection is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
the Board finds that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.

In this regard, the Board finds that the veteran's history of 
in-service symptomatology of a skin condition is credible.  
He has offered consistent statements throughout the appeal.  
Although no skin disability was shown on examination in July 
1991, the veteran has stated that the condition did not 
appear until August 1991.  He was diagnosed as having a skin 
condition only five months after his separation from service.  
The condition lends itself to lay observation, and he has 
stated that the skin condition that he had during service 
persisted since that time.  The Board has no reason to doubt 
his credibility.  Accordingly, the evidence is in equipoise, 
and resolving any doubt in the veteran's favor, the Board 
finds that service connection for atopic dermatitis is 
warranted.  38 C.F.R. §§ 3.102, 4.3 (1999).

The Board is aware that the veteran was diagnosed as having 
dermatitis in 1987.  However, there is no lay or medical 
evidence of record suggesting that this was a chronic 
condition incurred during ACDUTRA in 1987 or which pre-
existed active service from 1990 to 1991.  See 38 C.F.R. §§ 
3.304(b), 3.306 (1999).   

As the Board finds that service connection for atopic 
dermatitis is warranted on a direct basis, consideration of 
entitlement to service connection under 38 C.F.R. § 3.317 is 
not warranted.


E.  Service-connected multiple joint pain

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected multiple joint 
pain.  Accordingly, his claim for a compensable rating for 
his service-connected disability is well-grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grant of service 
connection rendered the February 1997 rating decision non-
final, and the Board here considers all evidence in 
determining the appropriate evaluation.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Joint pains are evaluated with reference to Diagnostic Code 
5002, rheumatoid arthritis.  That requires rating chronic 
residuals such as limitation of motion or ankylosis under the 
appropriate code for the specific joint involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).  An 
active process has not been demonstrated in this case. 

The veteran has consistently complained of joint pain for 
which he takes medication.  However, he has never had any 
limitation of motion of any joint on examination, and no 
objective indications of painful motion have been noted.  For 
example, in May 1993 there was no joint edema.  In October 
1995, there was good range of motion and strength of his 
extremities with no edema.  In December 1995, he had normal 
range of motion of all joints, and his gait was normal.  He 
could walk on his toes and heels, and tandem gait was normal.  
X-rays of the knee, ankles and hands were normal.  In May 
1997, the veteran's extremities were normal and the examiner 
indicated that his musculoskeletal system was excellent.  
There was one incident of localized swelling and limited and 
painful range of motion of the wrist in April 1998, but on 
follow-up examination the veteran reported that the wrist 
felt "pretty good" and no discomfort was noted.  An x-ray 
of the left wrist was normal.  Range of motion was also 
normal.  The condition had resolved.  Accordingly, there is 
no objective evidence on which to base a compensable 
assignment of disability to the claimed joint pains.  No 
functional impairment of any joint has been demonstrated.  
See also 38 C.F.R. §§ 4.40, 4.45 (1999); Deluca v. Brown, 8 
Vet. App. 202 (1995). 

In so concluding, the Board is cognizant of the statement 
from the veteran's wife, who is a nurse, that he could barely 
get out of bed and that he had the body of a 70 year old man.  
She also stated that problems kept him out of work.  However, 
in December 1995 the veteran himself stated that he was not 
missing any time at his job and had been working fairly well.  
Although he eventually had to stop working in the laundry 
room, this was because he was allergic to substances in the 
laundry room.  Indeed, in January 1999 an examiner noted that 
he could work in other fields.  Later, in July 1999 the 
veteran reported that he had joint pain in his knees and 
ankles which prevented him from working around his home.  
However, the Board finds the probative weight of the 
veteran's and his wife's statements about the extent and 
frequency of his subjective symptoms to be not credible when 
compared with the medical records of treatment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

Accordingly, the preponderance of the evidence is against the 
assignment of a compensable evaluation for service-connected 
multiple joint pain at any time since the grant of service 
connection.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5002 
(1999).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hypertension is denied.

Having found the claim not well grounded, entitlement to 
service connection for residuals of left hip strain is 
denied.

Entitlement to service connection for atopic dermatitis, 
claimed as a skin rash, is granted.

Entitlement to a compensable disability rating for service-
connected multiple joint pain, on appeal from the initial 
grant of service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

